Citation Nr: 1523345	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  07-33 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

Entitlement to service connection for a left foot disability to include status post excision of the medial sesamoid of the left foot, metatarsalgia, pes planus, hallux valgus, and degenerative arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel





INTRODUCTION

The Veteran served on active duty from July 2004 to July 2005, in addition to service in the Reserve. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in relevant part, denied service connection for a left foot disorder.  

The Veteran was scheduled for a Board hearing in September 2010 but he subsequently withdrew his hearing request.  

In November 2011, the Board denied the Veteran's claim of service connection for a left foot disorder.  The Veteran appealed the Board decision and in November 2012 a joint motion for remand was filed with the United States Court of Appeals for Veterans Claims (Court) by the Veteran and VA.  In November 2012, the Court granted the joint motion for remand, and remanded the matters to the Board for actions consistent with the motion.

In October 2013 and October 2014, this matter was remanded by the Board for action in compliance with the JMR.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the mandates of the Board remand including the provision of a VA medical examination and obtaining medical opinions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that in the October 2013 remand, the Board expanded the scope of the service connection claim to include all left foot diagnoses.  This is consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that a claim is not limited to the diagnosis or disability identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that [VA] obtains in support of the claim.  Thus, consistent with Clemons, and the current record, the Board will consider all left foot diagnoses as shown by the evidence of record.

The Veteran and his representative have submitted a waiver of AOJ pursuant to 38 C.F.R. § 20.1304 (2014) in February 2015. 


FINDINGS OF FACT

1.  A left foot disorder was not noted at the time of service entrance examination on July 18, 2004.   

2.  Clear and unmistakable evidence demonstrates that the left foot disorder, characterized as status post excision of the medial sesamoid of the left foot, pre-existed active service.   

3.  Clear and unmistakable evidence demonstrates that the Veteran's pre-existing left foot disorder did not permanently increase in severity during active service beyond the natural progression of the disease.  

4.  The evidence of record makes it less likely than not that the Veteran's status post excision of the medial sesamoid of the left foot is related to disease or injury or other event in ACDUTRA or is related to injury in INACDUTRA, or that the Veteran was disabled due to status post excision of the medial sesamoid of the left foot during ACDUTRA or INACDUTRA.

5.  The Veteran does not currently have metatarsalgia, the metatarsalgia diagnosed in 2013 resolved, and the evidence of record makes it less likely than not that the Veteran's diagnosis of metatarsalgia in 2013 was related to disease or injury or other event in active service, ACDUTRA, or INACDUTRA or that the Veteran was disabled due to metatarsalgia during ACDUTRA or INACDUTRA.

6.  The evidence of record makes it less likely than not that the Veteran has a diagnosis of pes planus during the course of his appeal. 

7.  The evidence of record makes it less likely than not that the Veteran's hallux valgus of the left foot is related to disease or injury or other event in active service, ACDUTRA, INACDUTRA or that the Veteran was disabled due to hallux valgus during ACDUTRA or INACDUTRA. 

8.  Chronic or recurrent symptoms of degenerative arthritis of the left foot were not manifested during service or continuously in the years after service; degenerative arthritis of the left foot did not manifest during the Veteran's active service or within one year of separation from active service; the degenerative arthritis of the left foot first manifested many years after separation from active service and is not etiologically related to active service. 

9.  The degenerative arthritis of the left foot is not related to disease or injury in ACDUTRA, and is not related to injury in INACDUTRA and the Veteran was not disabled due to degenerative arthritis of the left foot during ACDUTRA or INACDUTRA. 


CONCLUSIONS OF LAW

1.  A left foot disorder, characterized as status post excision of the medial sesamoid of the left foot, clearly and unmistakably existed prior to entry into service and was not aggravated by active service.  38 U.S.C.A. §§ 101, 1110, 1111, 1113, 1131, 1132, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.306 (2014).

2.  The criteria for the establishment of service connection for status post excision of the medial sesamoid of the left foot have not been met. 38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2014).

3.  The criteria for the establishment of service connection for metatarsalgia, hallux valgus, and pes planus have not been met. 38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2014).

4.  The criteria for service connection for left foot degenerative arthritis have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  VA has met its duty to notify for the claims.  The RO provided notice letters to the Veteran in January2007, prior to the initial adjudication of the claims, and in August 2007, June 2008, and November 2010.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Thus, adjudication of the claims at this time is warranted.  Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims being decided herein, and the duty to assist requirements have been satisfied.  The Veteran's service treatment records have been obtained.  VA treatment records dated from 2011 to 2013 and private treatment records have been associated with his claims file.  The Board has reviewed the Veteran's statements and medical evidence and concludes that there is no outstanding evidence with respect to the Veteran's claim.  The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was afforded a VA examination in December 2013 and a VA medical opinion was obtained in November 2014.  A medical opinion was obtained as to the nature and extent of the left foot disability and whether the left foot disability was aggravated during service.  The examinations were conducted by a medical professional and were based upon a solicitation of history and symptomatology from the Veteran, and a thorough examination.  The medical opinions were rendered after review of the claims folder and medical history.  The examination report and medical opinion are accurate and fully descriptive.  The Board finds that the Veteran has been afforded an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

2.  Service Connection Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Arthritis is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies to this disability.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a).  If a preexisting disorder is noted upon entry into service, and the claimant brings a claim for service connection on the basis of aggravation under section 1153, the burden falls on the claimant to establish aggravation of the preexisting disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. §§ 3.304, 3.306(b).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  In Horn v. Shinseki, 25 Vet. App. 231 (2012), the Court indicated that if a disease is not noted at service entrance, the presumption of soundness applies under 38 U.S.C.A. § 1111.  The Court stated that the burden of proof then shifts to VA to establish by clear and unmistakable evidence both that a disease preexisted service and was not aggravated by service. 

The aggravation prong of the presumption of soundness requires VA to rely on affirmative evidence that there was no aggravation.  Horn, 25 Vet. App. at 235 (stating that "VA may not rest on the notion that the record contains insufficient evidence of aggravation" and the Secretary's failure "to produce clear and unmistakable evidence of lack of aggravation" entitles a claimant to a finding of in-service aggravation of the preexisting condition).

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2014). 

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2014).  The definitional statute, 38 U.S.C.A. § 101(24), makes a clear distinction between those who have served on active duty and those who have served on active duty for training or inactive duty for training. 

The Court has held this statute, in effect, means that if a claim relates to period of active duty for training, a disability or disease must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.  Paulson v. Brown, 7 Vet. App. 466, 469-470 (1995). 

Active duty for training (ACDUTRA) is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training. 

Inactive duty training (INACDUTRA) includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1131 (presumption of soundness), 3.306 (presumption of aggravation of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the periods of ACDUTRA or INACDUTRA is not appropriate.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

3.  Analysis: Service connection for status post excision of the medial sesamoid of the left foot.

The Veteran asserts that his left foot disorder, which he referred to only as a "left foot" disorder, was aggravated by his active service.  He acknowledges that his left foot condition was a problem before deployment, but stated that at the time of deployment, he passed every running APFT test.  The Veteran indicated that in Kosovo, with the constant walking for great distances on a daily basis, his left foot hurt to the point that he could no longer run on his physical exam.  He stated that he was given a waiver on the APFT with an approved workout that eliminated running.  See the February 2007 statement.

The record shows that the Veteran has a period of active service from July 18, 2004 to July 14, 2005.  The Board will first consider whether service connection is warranted for status post excision of the medial sesamoid of the left foot based upon his period of active service, and then will consider whether service connection is warranted based upon the ACDUTRA and INACDUTRA service.  

In the present case, a preexisting left foot disorder to include status post excision of the medial sesamoid of the left foot was not noted upon entry into service and the Veteran is presumed to have been sound upon entry into service.  The Veteran entered active duty on July 18, 2004.  A July 18, 2004 pre-deployment examination does not note a left foot disability.  Therefore, upon entry into service, no abnormality of the left foot was noted. 

However, the presumption of soundness is rebutted and there is clear and unmistakable evidence that a left foot disability both existed prior to service and was not aggravated by such service beyond the natural progression of the disease.  

The Board finds that clear and unmistakable (obvious and manifest) evidence demonstrates that the left foot disorder, status post excision of medial sesamoid of the left foot, pre-existed active service.  In this regard, the Veteran's service treatment records generated in the years prior to the July 2004 to July 2005 active service for deployment to Kosovo document that the Veteran underwent excision of medial sesamoid of the left foot.  Specifically in the February 2001 Report of Physical Examination, prepared as part of a fifth year physical, the Veteran's feet were not found clinically normal.  The service examiner noted that the Veteran was status post left foot surgery.  This status was also listed in the section for summary of defects.  Physical examination revealed a post-operative scar on the left foot.  On the February 2001 Report of Medical History, the Veteran reported he was status post excision medial sesamoid of the left foot.  The service clinician included this disorder in the concluding section for elaboration of pertinent data.  

The Veteran himself has provided lay evidence that he underwent the status post excision of medial sesamoid of the left foot not during active duty.  At the 2013 VA examination report, the Veteran reported that he had a left foot sesamoidectomy before active duty.  The Veteran himself has repeatedly referred to this disorder as existing prior to the active service that began in July 2004.  The Veteran has not reported any particular left foot injury while on active service.  The Veteran's September 2006 claim, seeking service connection for the left foot disorder, specifically described the disorder as having been "aggravated" which the Board observes is a conclusion or a legal theory of service connection, not a symptom, and is premised upon the fact of preexisting disability.  As well, the Veteran's February 2007 statement described his left foot as a "problem" before deployment, but that he reported that he passed every running test in preparation of deployment. 

As noted, after a review of all the evidence of record, lay and medical, the Board finds that clear and unmistakable (obvious and manifest) evidence demonstrates that the Veteran's left foot disorder, status post excision of medial sesamoid of the left foot, pre-existed active service.  In making its finding that the Veteran's left foot disorder clearly and unmistakably preexisted service, the Board relied on the Veteran's multiple lay statements during his reserve service in the years prior to the period of active service reporting a pre-existing disorder, the assessments of his feet being clinically abnormal as determined by reserve clinicians in 2001, the Veteran's history of a preexisting foot disorder, the absence of any foot injury in service, and the Veteran's assertion only of an aggravation theory of service connection.  The Board notes that the Veteran was asked by VA to submit records of the left foot sesamoidectomy in October 2013 but the Veteran did not respond to the request.  

The Board further finds that clear and unmistakable evidence demonstrates that the Veteran's preexisting left foot disorder, status post excision of medial sesamoid of the left foot, did not permanently increase in severity during service, that is, was not aggravated by service.  

Review of the service treatment records for the period of active duty shows no left foot injury or surgery.  The record reflects that the Veteran underwent a fifth year examination in October 2004.  That October 2004 Report of Medical Examination reached no clinical assessment of the feet, which were indicated to have been "not examined" (NE).  The examiner did indicate that the Veteran had mild pes planus (flat feet) that was symptomatic while running.  The Board notes that in a February 2007 statement, the Veteran reported getting a waiver from the APFT's because of the pain he experienced running, the service examiner noted that, at his age, the Veteran was no longer obliged to participate in any APFT's (Army Physical Training Test), and so no waiver was necessary.  The service examiner recommended other exercises that he could perform.  

Reviewing the October 2004 Report of Medical History, the Board notes the Veteran indicated in the negative for the query have-you-ever-had-or-do-you-have-now: impaired use of feet; any foot surgery including arthroscopy or the use of a scope to any bone or joint; bone, joint or other deformity; and broken bone(s) (cracked or fractured).  In addition, the Veteran responded in the positive for foot pain.  As noted above, the examiner indicated that the Veteran had mild pes planus (flat feet) that was symptomatic while running.  The May 2005 Post-Deployment Health Assessment did not include any complaints or reports about the left foot and a left foot disability was not noted.  

The Veteran was afforded a VA foot examination in December 2013 and a VA medical opinion was obtained in November 2014 as to whether the left foot disability was aggravated during service.  In November 2014, the VA examiner reviewed the pertinent medical records including the service treatment records and the December 2013 VA examination report.  The VA examiner indicated that the current left foot diagnosis was mild degenerative changes in the first metatarsophalangeal joint with osteotomy screw (surgery done in 2000).  The VA examiner noted that the February 10, 2001 five year physical examination documented that the Veteran had surgery on the left foot for medical sesamoidectomy and the Veteran then entered active duty in July 2004.  The VA examiner indicated that there was no documentation that the left foot condition permanently worsened beyond natural progression during the one year of active duty from 2004 to 2005.  He indicated that his rationale was that in the post deployment health assessment done in June 2005, the Veteran reported "no" to numbness or tingling in the feet or hands and to painful joints.  The Veteran did not report foot trouble and foot trouble was not mentioned.  The VA examiner further stated that the October 8, 2004 report of health status indicates that the Veteran stated "yes" to foot trouble.  The VA examiner indicated that "Pes planus, symptomatic while running" was noted but there were no details of which foot.  The VA examiner further stated that the post deployment health assessment was after the October 2004 assessment and no foot condition was mentioned at the post deployment exam.  

The VA examiner reviewed the post service medical evidence including podiatry records.  The VA examiner noted that the Veteran was seen at the Fresno VA in September 2005 and he was seen numerous times and a foot condition was not mentioned.  The VA examiner noted that the Veteran was even seen by a podiatrist, but no foot condition was diagnosed except for an unrelated fungal infection of toenails.  The VA examiner further noted that the Veteran was seen on May 7, 2013 by a private podiatrist who stated that "left and right foot with absolutely no pain and full ROM."  The VA examiner stated that this examination showed that the Veteran had normal feet.  

The VA examiner opined that the left foot disorder clearly and unmistakably existed prior to service and was not permanently aggravated beyond its natural progression by an in-service event, injury or illness.  The VA examiner concluded that there was clear and unmistakable evidence that the left foot condition including the sesamoidectomy did occur prior to active duty in 2004.  He found that there was no documentation that the left foot condition became worse and cited to the post deployment health assessment and the podiatry visit in September 13, 2005.  The VA examiner noted that there is no documentation that the left foot condition is causally or etiologically related to service for the same evidence and rationale provided above.  He indicated that the notations of foot trouble and pes planus mentioned before the post deployment health assessment (which denied any foot problem) were noted.  The VA examiner further indicated that the x-rays and the numerus podiatrist records do not document pes planus, nor did the clinical exam in October 2004.  The VA examiner further noted that a sesamoid bone is a congenital deformity that is unrelated to service and the treatment of it includes excision with osteotomy screw.   

The Board acknowledges the Veteran's report of experiencing pain in his feet with running upon examination in October 2004.  However, the assessment was pes planus and there is no indication that the pain during running was in anyway due to or caused by the pre-existing status post excision of medial sesamoid of the left foot.  The Board also notes that temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

As noted, the post deployment examination in June 2005 did not show a permanent worsening of the status post excision of medial sesamoid of the left foot.  The post service medical evidence including the numerous VA podiatry records and the VA examination reports do not show a worsening of the status post excision of medial sesamoid of the left foot.  This medical evidence do not document any treatment of or complaints of the status post excision of medial sesamoid of the left foot.  In September 2005, a few months after separation from service, the Veteran initiated VA treatment.  There was no history of any left foot disorder or any complaint pertaining to a left foot disorder, and the evaluating clinician noted upon review of the musculoskeletal system that the Veteran had full range of motion in all extremities with no swelling.  The January 2006 fee-based VA general examination report noted only that the Veteran's musculoskeletal system was within normal limits.  Once again, there was no mention of any left foot disorder.  Private treatment reports are of record through 2010, and not one contains a report of a complaint or treatment of a left foot disorder.  Significantly, a November 2013 VA podiatry treatment record indicates that the Veteran had been examined for metatarsalgia and upon examination, there was "absolutely no pain elicited with full range of motion" of the right and left foot.  Further the November 2014 VA medical opinion indicates that there was no worsening of the status post excision of medial sesamoid of the left foot due to the period of active service from July 2004 to July 2005.  

The Board finds that the service treatment records, the post-service VA treatment records including the VA podiatry records, and the VA examination report dated in December 2013 and the VA medical opinion dated in November 2014, when considered together, are clear and unmistakable evidence that demonstrates that status post excision of medial sesamoid of the left foot preexisted service and was not permanently aggravated by such service beyond the natural progression of the disease.  The presumption of soundness is rebutted by clear and unmistakable evidence that demonstrates that the status post excision of medial sesamoid of the left foot preexisted service and was not aggravated by such service.  The Board finds that the preponderance of the evidence is against the claim and that the benefit of the doubt doctrine is not for application.  Gilbert, 1 Vet. App. 49.  Accordingly, the claim for service connection for status post excision of medial sesamoid of the left foot is denied. 

The Board finds that the weight of the evidence demonstrates that the Veteran was not disabled due to the status post excision of medial sesamoid of the left foot during a period of ACDUTRA or INACDUTRA.  The Veteran does not allege and the evidence does not show that the status post excision of medial sesamoid of the left foot was due to injury or disease during ACDUTRA or due to injury during INACDUTRA.  The weight of the evidence shows that the Veteran underwent a excision of the medical sesamoid of the left foot prior to 2001, not during a period of service.  The service treatment records and examination reports dated prior to 2000 do not document this surgery.  See the service examination reports dated in November 1982, October 1988, January 1990, February 1993, June 1996, and August 1998.  The February 2001 service examination report notes that the Veteran had the excision of the medical sesamoid of the left foot and a post-operative scar was noted.  The weight of the evidence shows that the sesamoid bone is a congenital deformity and was unrelated to service, and the treatment includes excision with osteotomy screw.  See the November 2014 VA medical opinion.  

In summary, the Board finds that the preponderance of the evidence establishes that the status post excision of medial sesamoid of the left foot is not due to any documented injury or other event or incident of his period of ACDUTRA or INACDUTRA, and is not otherwise related to ACDUTRA or INACDUTRA.  Accordingly, on this record, the claim of service connection for the status post excision of medial sesamoid of the left foot must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied. 

4. Analysis: Service connection for metatarsalgia and pes planus. 

The Board finds that the weight of the evidence does not establish a current diagnosis or current objective findings of metatarsalgia of the left foot or pes planus of the left foot.  

Regarding the metatarsalgia, there is no evidence of this diagnosis during active service, ACDUTRA, or INACDUTRA.  The record shows that this disorder was first diagnosed in 2013, many years after service.  VA podiatry records indicate that in May 2013, the Veteran sought medical treatment for bilateral metatarsalgia.  The treatment record indicates that the Veteran reported that 100 percent of the symptoms were relieved with metatarsal pads.  The Veteran reported that he had pain when he was on vacation and he adjusted the pads and got some relief.  It was noted that he was 100 percent asymptomatic again.  A November 2013 VA podiatry record indicates that the metatarsalgia had resolved and the podiatrist indicated that on examination there was "absolutely no pain elicited with full range of motion."  VA foot examination in December 2013 does not show a diagnosis of metatarsalgia.  The VA examiner who provided the November 2014 VA medical opinion indicated that the current diagnosis was degenerative changes in the left foot.  

Regarding the pes planus, an October 2004 retention examination report indicates that the Veteran had mild pes planus that was symptomatic with running.  This is the only medical record documenting this diagnosis.  The service treatment records and examination reports dated after October 2004 do not documents pes planus.  The June 2005 post deployment record does not document pes planus.  The post service medical evidence including the numerous VA podiatry records do not document pes planus.  

The Veteran was afforded a VA foot examination in December 2013 and a VA medical opinion was obtained in November 2014.  In November 2014, the VA examiner reviewed the pertinent medical records including the service treatment records, the post-service treatment records, and the December 2013 VA examination report.  The VA examiner indicated that the current left foot diagnosis was mild degenerative changes in the metatarsophalangeal joint with osteotomy screw (surgery done in 2000).  The VA examiner noted that the October 8, 2004 report of health status indicates that the Veteran stated "yes" to foot trouble.  The VA examiner noted that "Pes planus, symptomatic while running" was noted but there were no details of which foot.  The VA examiner further stated that the post deployment health assessment was after the October 2004 assessment and no foot condition was mentioned at the post deployment exam.  The VA examiner reviewed the post service medical evidence including podiatry records.  The VA examiner noted that the Veteran was seen at the Fresno VA in September 2005 and he was seen numerous times and a foot condition was not mentioned.  The VA examiner noted that the Veteran was seen by a podiatrist and no foot condition was diagnosed except for an unrelated fungal infection of toenails.  The VA examiner further noted that the Veteran was seen on May 7, 2013 by a private podiatrist who stated that "left and right foot with absolutely no pain and full ROM."  The VA examiner stated that this examination showed that the Veteran had normal feet.  The VA examiner further indicated that the x-ray examination in 2011 and the numerus podiatrist records do not document pes planus as did the clinical exam on October 2004.  The Board finds that the weight of the competent and credible evidence including the June 2005 post deployment examination report, the post service VA podiatry treatment records, the 2013 VA examination report, and the 2014 VA medical opinion establish that the Veteran does not have a current diagnosis of pes planus.  

The Veteran has not submitted or identified evidence of a current diagnosis of either metatarsalgia or pes planus during the course of his appeal.  The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past). 

Accordingly, on this record, the competent evidence does not establish the presence of current diagnoses of metatarsalgia or pes planus of the left foot.  Accordingly, the claim of service connection for metatarsalgia or pes planus of the left foot is denied.

5. Analysis: Service connection for Hallus Valgus of the left foot.  

The Board finds that the weight of the evidence demonstrates that the hallux valgus of the left foot first manifested many years after service separation and is not related to active service, ACDUTRA, or INACDUTRA.  

The service treatment records and examination reports do not document complaints or diagnosis of hallux valgus.  See the service examination reports dated in November 1982, October 1988, January 1990, February 1993, June 1996, August 1998, February 2001, July 2004, October 2004, and June 2005.  The weight of the evidence shows that the Veteran was not disabled due to the hallux valgus during a period of active service, ACDUTRA, or INACDUTRA.  The Veteran does not allege and the evidence does not show that hallux valgus was due to injury or disease or other event during active service or ACDUTRA or due to injury during INACDUTRA.  The weight of the evidence shows that hallux valgus was detected many years after service.  See the 2011 left foot x-ray report and the post service treatment records form the podiatrist.   There is competent and credible medical evidence that indicates that the hallux valgus is not related to service.  See the December 2013 VA medical opinion.  There is no competent evidence to establish a nexus between the hallux valgus of the left foot and any documented event or incident of service.  There is no medical evidence that links the hallux valgus to service. 

In conclusion, the Board finds that the preponderance of the evidence is against a finding that hallux valgus of the left foot is related to the Veteran's active service, ACDUTRA, or INACDUTRA.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection is denied.

6. Analysis: Service connection for Degenerative Arthritis of the left foot.  

Based upon a review of the record, the Board finds the weight of the competent and credible evidence shows that the current degenerative changes in the first metatarsophalangeal joint of the left foot and in the midfoot did not manifest in active service or to a compensable degree within one year of service separation and is not otherwise related to active service.  The Board also finds the weight of the competent and credible evidence shows that the Veteran did not have chronic symptoms of left foot degenerative arthritis in service or soon after service, that he did not have continuous symptoms or medical treatment in the years after service, and that the current degenerative arthritis of the left foot is not medically related to active service. 

The service treatment records and examination reports do not document complaints or diagnosis of degenerative arthritis of the left foot.  An x-ray examination of the left foot was not performed during service.  See the service examination reports dated in November 1982, October 1988, January 1990, February 1993, June 1996, August 1998, February 2001, July 2004, October 2004, and June 2005.  The weight of the evidence shows that the Veteran was not disabled due to the degenerative arthritis of the left foot during a period of active service, ACDUTRA, or INACDUTRA.  

Post service medical evidence shows that the earliest indication of degenerative arthritis of the left foot on x-ray examination was in December 2011.  A December 2011 x-ray examination revealed degenerative changes of the first metatarsophalangeal joint of the left foot and an osteotomy screw from prior surgery.  The degenerative changes in the left foot were first detected by x-ray examination approximately 6 years after service separation.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(a) is not warranted.  The weight of the competent and credible evidence also fails to show that the Veteran had chronic symptoms of degenerative arthritis of the left foot in service or continuously after service.  The Veteran did not provide any lay or medical evidence of chronic and continuous symptoms in service and since service separation.  As noted, the service treatment records documented symptomatic pes planus in October 2004; arthritis of the left foot was not diagnosed at that time.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted.

The weight of the competent and credible evidence shows that the degenerative changes in the left foot are not related to any injury or event during active service.  In a December 2013 VA examination report, the examiner, a VA physician, opined that the degenerative changes noted on x-ray of left foot in 2011 was the normal process of aging.  The VA examiner cited to an excerpt from Columbia Journal of Orthopedics which indicated that "By the age of 35, approximately 30% of people will show evidence of degeneration at one or more joints especially of weight bearing joints and feet.  By the age of 60, greater than 90% of people will show evidence of degeneration at one or more joints."  The VA examiner noted that the Veteran was currently 71 years of age.  

There is no competent evidence to establish a nexus between the left foot degenerative arthritis and any documented event or incident of service.  There is no medical evidence that links the claimed disability to service.  The weight of the competent and credible evidence establishes that the left foot degenerative arthritis first manifested many years after active service and is not related to injury or event in service.

The Board finds that the weight of the competent and credible evidence demonstrates that the Veteran was not disabled due to the left foot degenerative arthritis during a period of ACDUTRA or INACDUTRA.  The Veteran does not allege and the evidence does not show that the left foot degenerative arthritis was due to injury or disease during ACDUTRA or due to injury during INACDUTRA.  The weight of the evidence shows that the left foot degenerative arthritis was detected upon x-ray examination in 2011, many years after the periods of ACDUTRA and INACDUTRA.  The service treatment records and examination reports do not document left foot degenerative arthritis.  See the service examination reports dated in November 1982, October 1988, January 1990, February 1993, June 1996, August 1998, July 2004, October 2004, and June 2005.  There is no competent evidence to establish a nexus between the left foot degenerative arthritis and any documented event or incident of ACDUTRA and INACDUTRA.  There is no medical evidence that links the claimed disability to ACDUTRA and INACDUTRA.  The Board finds that the preponderance of the evidence establishes that the left foot degenerative arthritis is not due to any documented injury or other event or incident of his period of ACDUTRA or INACDUTRA, and is not otherwise related to ACDUTRA or INACDUTRA.  

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for left foot degenerative arthritis and the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied. 
ORDER

Service connection for a left foot disability, to include status post excision of the medial sesamoid of the left foot, metatarsalgia, pes planus, hallux valgus, and degenerative arthritis, is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


